Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5-6,8,12-13,15,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200133784 A1 (Bhanushali) in view of US 20200409908 A1 (Ahn).
	Regarding claim 1, Bhanushali teaches,
	A computer-implemented method comprising:
installing, by one or more computer processors, a trigger on a primary database(fig 7:702,704; par 40,41 “Once the parameters have been set, the modified page counts (MPCs) of the databases are monitored or checked 706. The modified page counts (or other values indicative of changed data) may be monitored periodically (e.g., every 10 minutes, every 15 minutes), continuously, or the like.”);
responsive to the trigger activating and a data modification associated with the primary database(fig 7:710; par 42 “When the MPC is greater than the minimum value, the method checks to see if the MPC is greater than a maximum value 710. If the MPC is greater than the maximum value, a notification to perform a full backup 716 is sent to the server and a full backup is performed. The modified page count may be reset at this time.”), formatting, by one or more computer processors, the data modification into a universal format for a plurality of backup databases(par 28 “As previously stated, embodiments of the invention may perform backup operations for multiple databases. The server 102 can set r range for a number of the modified extent page count for each database and an interval number for each of the databases. Thus, the numbers or values of one database may differ from the number associated with another database.” The system handles backup operations for multiple databases);
synchronizing in real-time, based on the number of changed pages, by one or more computer processors, the primary database with the active backup database(par 32 “This allows the server 102 (or the customer) to effectively schedule interviews based on changes in the database and not based on time. This process conserves resources. For example, backups that contain few to no changes are not performed. This process ensures that full backups are performed when the number of changes are large. This makes the restore process easier and by ensuring that the restore operation does not have to handle a differential backup with a large number of changes.” Bhanushali’s process triggers the backup check as soon as changes happen, which is real-time, but depending on the minimum value, will not immediately backup if the number of transactions is too small.).
However, Bhanushali does not specifically teach rotating the active backup database between a plurality of backup databases based on a determined alternating backup period.
On the other hand, Ahn teaches 
 	A computer-implemented method comprising:
installing, by one or more computer processors(fig 3:142; par 269 “In several embodiments, the continuous log backup system runs an agent/driver at the source system, which facilitates the continuous backup of the log data.”), a trigger on a primary database(fig 5:505; par 276 “Process 500 begins at block 505 when it detects I/O activity at a client computing device (for example, by tracking certain commands, like database commands). At block 510, process 500 determines whether the detected I/O activity should trigger backup of transactions logs (for example, the transactions log data generated as part of the I/O activity).”);
responsive to the trigger activating and a data modification associated with the primary database(fig 5:505; par 276 “Process 500 begins at block 505 when it detects I/O activity at a client computing device (for example, by tracking certain commands, like database commands). At block 510, process 500 determines whether the detected I/O activity should trigger backup of transactions logs (for example, the transactions log data generated as part of the I/O activity).”), formatting, by one or more computer processors, the data modification into a universal format for a plurality of backup databases(par 277 “Alternatively, or additionally, process 500 dynamically selects a media agent and/or mount path to map to from multiple media agents and/or mount paths based on one or more of the following: availability of the mount paths (offline/online), network bandwidth available in communication link to the mount paths, storage capacity of the mount paths, last mount path selected to backup log data, round robin, and so on.” As any of the mount paths will work, the data is in a universal format that works for the plurality of backup databases);
rotating, by one or more computer processors, an active backup database from the plurality of backup databases based on a determined alternating backup period(par 277 “Alternatively, or additionally, process 500 dynamically selects a media agent and/or mount path to map to from multiple media agents and/or mount paths based on one or more of the following: availability of the mount paths (offline/online), network bandwidth available in communication link to the mount paths, storage capacity of the mount paths, last mount path selected to backup log data, round robin, and so on.” Round robin is a determined alternating backup period); and
synchronizing in real-time, by one or more computer processors, the primary database with the active backup database(fig 2A; par 251-252 “At the same time, enterprises expect access to readily-available up-to-date recovery copies in the event of failure, with little or no production downtime. [0252] FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site). Such a technique can be referred to as "live synchronization" and/or "live synchronization replication."” Ahn’s live synchronization is equivalent to real-time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhanushali to incorporate the plurality of backup databases and backup rotation schedule of Ahn.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bhanushali -- a need for a similar solution for the issue of how to automatically and continuously backup transaction data(Ahn par 15-16 “Since large volumes of data are generated in a short amount of time, it is imperative to perform backup of transaction and log data frequently to avoid losing data and also to save disk space. [0016] Thus, to ensure continuous protection of data, there exists a need for a continuous log backup system that schedules backup jobs to run continuously without user intervention.”)  -- with Ahn providing a known method to solve a similar problem. Ahn provides a way for users to store multiple copies of data over the data’s lifecycle “Secondary storage computing devices 106 may index secondary copies 116 (e.g., using a media agent 144), enabling users to browse and restore at a later time and further enabling the lifecycle management of the indexed data.”(Ahn par 70)
 
Regarding claim 5, Bhanushali and Ahn teach,
The computer-implemented method of claim 1, 
Bhanushali further teaches,
wherein the trigger is based on a whether a database transfer size threshold is reached.(fig 7:708; par 42 “If the MPC is less than a minimum value 708, the method returns to checking the page counts. When the MPC is greater than the minimum value, the method checks to see if the MPC is greater than a maximum value 710.”)

Regarding claim 6, Bhanushali and Ahn teach,
The computer-implemented method of claim 1, 
Ahn further teaches,
wherein the active backup database receives all asynchronous(fig 2A:244A; par 119 “As noted, off-loading certain responsibilities from client computing devices 102 to intermediate components such as secondary storage computing device(s) 106 and corresponding media agent(s) 144 can provide a number of benefits including improved performance of client computing device 102, faster and more reliable information management operations, and enhanced scalability.” One of the benefits of Ahn is that the backup process can be done asynchronously, letting production resources focus on tasks other than managing backups.) backups of the primary database.(fig 2A:244A,208A,244B; par 253 “At step 2, the backup/secondary copies are retrieved by the source media agent(s) 244a from secondary storage. At step 3, source media agent(s) 244a communicate the backup/secondary copies across a network to the destination media agent(s) 244b in destination subsystem 203.” )

Regarding claims 8,12, and 13, they are the computer program product claims implementing the method of claims 1, 5, and 6 and are rejected for the same reasons.
Regarding claims 15,19, and 20, they are the system claims implementing the method of claims 1, 5, and 6 and are rejected for the same reasons.

Claim(s) 2-4,9-11,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200133784 A1 (Bhanushali) and US 20200409908 A1 (Ahn) in view of US 20190377642 A1 (Kahn).

Regarding claim 2, Bhanushali and Ahn teach,
The computer-implemented method of claim 1, further comprising:
Ahn further teaches,
monitoring, by one or more computer processors, the primary database for data failures(par 128 “Database 146 can be efficiently replicated to a remote site for use in the event of a disaster or other data loss at the primary site.”).
However, although both Bhanushali and Ahn teach creating backups, and Bhanushali even further teaches providing failover functionality in response to a failure, Bhanushali and Ahn do not specifically teach monitoring for database failures.
On the other hand, Kahn teaches 
A database backup and failover system(fig 1; par 10 “In general, embodiments of the invention relate to a decoupled backup solution for distributed databases across a failover cluster. Specifically, one or more embodiments of the invention improves upon a limitation of existing backup mechanisms involving distributed databases across a failover cluster.”)
monitoring, by one or more computer processors, the primary database for one or more database or table failures.(fig 1; par 15 “The DFC (106) may achieve the maintenance of high availability by distributing any workload (i.e., applications and/or services) across or among the various DFNs (108A-108N) such that, in the event that any one or more DFNs (108A-108N) go offline, the workload may be subsumed by, and therefore may remain available on, other DFNs (108A-108N) of the DFC (106). Further, reasons for which a DFN (108A-108N) may go oflline include, but are not limited to, scheduled maintenance, unexpected power outages, and failure events induced through, for example, hardware failure, data corruption, and other anomalies caused by cyber security attacks and/or threats. Moreover, the various DFNs (108A- 108N) in the DFC (106) may reside in different physical (or geographical) locations in order to mitigate the effects of unexpected power outages and failure (or failover) events.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhanushali and Ahn to incorporate the failure monitoring of Khan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bhanushali and Ahn -- a need for a solution for the issue of knowing when to use the backup -- with Khan providing a known method to solve a similar problem. Khan provides “In general, embodiments of the invention relate to a decoupled backup solution for distributed databases across a failover cluster. Specifically, one or more embodiments of the invention improves upon a limitation of existing backup mechanisms involving distributed databases across a failover cluster.”(Khan par 10)
 
Regarding claim 3, Bhanushali, Ahn, and Khan teach,
The computer-implemented method of claim 2, 
Khan further teaches,
further comprising: responsive to one or more database or table failures associated with the monitored primary database, replacing, by one or more computer processors, the primary database with the active backup database, wherein the active backup database takes over all database operations(fig 1; par 15 “The DFC (106) may achieve the maintenance of high availability by distributing any workload (i.e., applications and/or services) across or among the various DFNs (108A-108N) such that, in the event that any one or more DFNs (108A-108N) go oflline, the workload may be subsumed by, and therefore may remain available on, other DFNs (108A-108N) of the DFC (106).”); and
selecting, by one or more computer processors, a new active backup database from the plurality of backup databases(fig 4:406; par 40 “Turning to FIG. 4, the example system (400) includes a cluster administrator client (CAC) (402) operatively connected to a database failover cluster (DFC) (404), where the DFC (404), in tum, is operatively connected to a cluster backup storage system (BSS) ( 418). Further, the DFC (404) includes three database failover nodes (DFNs)-a primary DFN (406), a first secondary DFN (408A), and a second secondary DFN (408B).”).

Regarding claim 4, Bhanushali, Ahn, and Khan teach,
The computer-implemented method of claim 2, 
Khan further teaches,
further comprising: responsive to one or more database or table failures associated with the monitored primary database and the active backup database, selecting, by one or more computer processors, a backup database with a last successful data synchronization from the plurality of backup databases(fig 4:408A; par 40 “Turning to FIG. 4, the example system (400) includes a cluster administrator client (CAC) (402) operatively connected to a database failover cluster (DFC) (404), where the DFC (404), in tum, is operatively connected to a cluster backup storage system (BSS) ( 418). Further, the DFC (404) includes three database failover nodes (DFNs)-a primary DFN (406), a first secondary DFN (408A), and a second secondary DFN (408B).”);
replacing, by one or more computer processors, the primary database with the backup database with the last successful data synchronization(fig 1; par 15 “The DFC (106) may achieve the maintenance of high availability by distributing any workload (i.e., applications and/or services) across or among the various DFNs (108A-108N) such that, in the event that any one or more DFNs (108A-108N) go oflline, the workload may be subsumed by, and therefore may remain available on, other DFNs (108A-108N) of the DFC (106).”); and
selecting, by one or more computer processors, a new active backup database from the plurality of backup databases(fig 4:408A; par 40 “Turning to FIG. 4, the example system (400) includes a cluster administrator client (CAC) (402) operatively connected to a database failover cluster (DFC) (404), where the DFC (404), in tum, is operatively connected to a cluster backup storage system (BSS) ( 418). Further, the DFC (404) includes three database failover nodes (DFNs)-a primary DFN (406), a first secondary DFN (408A), and a second secondary DFN (408B).”).
Regarding claims 9-11, they are the computer program product claims implementing the method of claims 2-4 and are rejected for the same reasons.
Regarding claims 16-18, they are the system claims implementing the method of claims 2-4 and are rejected for the same reasons.

Claim(s) 7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200133784 A1 (Bhanushali) and US 20200409908 A1 (Ahn) in view of US 20220083433 A1 (Saad).

Regarding claim 7, Bhanushali and Ahn teach,
The computer-implemented method of claim 1, 
Ahn further teaches,
further comprising: adjusting, by one or more computer processors, the alternating backup period based on one or more specifications associated with the plurality of backup databases, wherein the specifications include database permissions, geographical distances(par 168 “Depending on the particular data protection goals, disaster recovery locations can be remote from the client computing devices 102 and primary storage devices 104, remote from some or all of the secondary storage devices 108, or both.”), database capacity, and redundancy.(par 183 “For example, an information management policy may specify certain requirements ( e.g., that a storage device should maintain a certain amount of free space, that secondary copies should occur at a particular interval, that data should be aged and migrated to other storage after a particular period, that data on a secondary volume should always have a certain level of availability and be restorable within a given time period, that data on a secondary volume may be mirrored or otherwise migrated to a specified number of other volumes, etc.).”)
However, Bhanushali and Ahn do not specifically teach wherein the specifications include network latency.
On the other hand, Saad teaches 
A data backup system/method for storing backups in a distributed system(par 7 “Embodiments of the present invention generally relate to data protection processes, such as data backup. More particularly, at least some embodiments of the invention relate to systems, hardware, software, computer-readable media, and methods for leveraging underutilized edge storage capabilities.”);
further comprising: adjusting, by one or more computer processors, the alternating backup period based on one or more specifications associated with the plurality of backup databases, wherein the specifications include database permissions, network latency(par 52 “The method as recited in any of embodiments 1-6, wherein storing the backup dataset across the edge sites comprises splitting the backup dataset into multiple parts based on a respective latency and/or throughput rate of each of the edge sites, and storing each part of the backup dataset at a different respective edge site.”), geographical distances(par 41 “That is, relatively larger chunks may be assigned to be stored at relatively closer sites with relatively higher throughput, while relatively smaller chunks may be assigned to be stored at sites with relatively high latency and/or relatively lower throughput.”), and redundancy(par 40 “One possible modification to any of the disclosed methods concerns enhancements to the resilience of data stored at the edge devices. Particularly, the data may be stored in a resilient way across multiple edge sites, such as by duplicating data at multiple different edge sites using a RAID 1 (redundant array of independent disks) array or other method/mechanism. By duplicating data at multiple edge sites, the data may be protected if one of the edge sites fails or is compromised in some way.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bhanushali and Ahn to incorporate the network latency configuration setting of Saad.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bhanushali and Ahn -- a need for a solution for the issue of how to handle different types of backup storage(Saad par 8 “in the Industrial Internet of Things (IIoT) segment of technology, an "edge" may refer to a factory, a retail store such as a Walmart, or a cell tower. In such IIoT edge locations, a significant infrastructure may be deployed which may include local compute and storage devices at numerous geographically dispersed locations. The aggregation of the storage capacity from the huge number of such "industrial" edge locations may provide a significant amount of unutilized, or underutilized, storage resources.”) -- with Saad providing a known method to solve a similar problem. Saad provides “Embodiments of the invention may leverage such excess storage capacity by using that storage capacity to store a backup copy, or copies, of the datacenter data. These storage operations may use existing compute and storage capacity, and existing connnunication lines and networks, such that the cost of such a backup from the datacenter to the edge nodes may be minimal. The excess storage capacity may be employed for backing up data of the enterprise that owns and controls the devices that provide the excess storage capacity, and/or, the excess storage capacity may be employed for backing up data of a third party, that is, data of an entity other than the enterprise.”(Saad par 24)

 Regarding claim 14 it is the computer program product claim implementing the method of claim 7 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180322018 A1 - Matsumoto - database backup and storage system.
US 20180285201 A1 - Bangalore - Database backup operations and live synchronization. Has storage policies.
US 20160077929 A1 - Mcalister - rotating incremental database backup. 
US 20220121523 A1 - Upadhyay - backup of databases based on dependency information and backup metadata. Similar to US 20220121527 A1 - Upadhyay
US 20220121527 A1 - Upadhyay - backup of databases based on dependency information and backup metadata. Slightly different and has better pictures compared to US 20220121523 A1 - Upadhyay.
US 20210303412 A1 - Hempelmann - backup housekeeping/management system triggers backup cleanup based on requirements. Stores backups in cloud buckets.
US 20200301943 A1 - Robinson - transferring connection between primary and secondary database in event of a failure.
US 10719407 B1 - Chockalingam - availability group aware backing up of data.
US 10387262 B1 - Chikkanayakanahally - availability group aware backing up of data. If primary backup is not available, it moves to secondary backup.
US 20190132390 A1 - Chakraborty - database backup triggered by modified data amount.
US 20180024893 A1 - Sella - rotating 5 daily backups, not focused on backup location though.
US 20130238554 A1 - Yucel - tarball rotating backup. Par 91
US 10936545 B1 - Chockalingam - multiple failover databases, though focused on backup process - EMC
US 20220138054 A1 - Prasad - uses latency information in restore jobs to pick the best backup to use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113